IN THE SUPREME COURT OF TEXAS

                                 No. 11-0084

                        IN RE ASTEC UNDERGROUND, INC.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Real parties in interest's unopposed motion for partial lift  of
stay, filed October 24, 2011, is granted.  The stay  order  issued  February
7, 2011, staying all trial  court  proceedings  in  Cause  No.  C-2034-08-A,
styled Cynthia Cantu-Sapien,  Individually  and  as  Representative  of  the
Estate of Angel Sapien, Deceased, and as next friend of Alyssa  Anne  Sapien
and Angel Sapien, Jr., Minors, and Amanda Maria Sapien,  Jacob  Sapien,  and
Sundie  Sapien,  All  Individually  v.  Juan  Mendoza  Corporationd/b/a   JM
Construction, Gabriel Carrillo d/b/a Cage Utility Group; Astec  Underground,
Inc., Both Individually and d/b/a Astec and Astec Industries; Doggett  Heavy
Machinery Services, Ltd. and Doggett Heavy Machinery Services  LLC,  in  the
92nd District Court of Hidalgo County, Texas, is  lifted  in  part  only  to
allow the  trial  court  to  conduct  a  hearing  to  approve  the  parties'
tentative settlement agreement. This Court's stay issued February  7,  2011,
otherwise remains in full force and effect..
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this October 28, 2011.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk